Citation Nr: 1310373	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  96-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1995 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal for additional development in July 2003, August 2008, and March 2011.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

COPD was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2004.  The claims were subsequently re-adjudicated in supplemental statements of the case.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical and personnel records, VA treatment and examination reports, Social Security Administration (SSA) records, private treatment records, and the Veteran's statements in support of his claim.  The development requested on remand as to the COPD issue on appeal has been substantially completed.  There is no evidence of any additional existing pertinent records as to this issue.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  For claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  COPD is not an included chronic disease and therefore presumptive service connection for COPD is not warranted.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board may consider the appellant's own personal interest in the outcome of the case.  Pond v. West, 12 Vet. App. 341 (1999).  VA may favor one medical opinion over another, provided an adequate reason for doing so is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

The pertinent evidence of record shows that the Veteran's service entrance examination in July 1975 noted a history of mononucleosis in 1967.  The lungs and chest were normal on clinical evaluations in July 1975 and January 1976.  A September 1977 treatment report noted he complained of congestion, sore throat, difficulty swallowing, coughing with flecks of blood, and rhinitis.  The assessment was possible strep infection.  A report the following day noted that a throat culture was negative.  A May 1978 report noted an impression of "early" upper respiratory infection (URI).  A subsequent May 1978 record noted complaints of body aches, sore throat, chest and head congestion, and a cough that produced green phlegm and blood.  Diagnoses of upper respiratory tract infection and possible tonsillitis were provided.  An outpatient record dated the following day noted similar complaints and an assessment of URI.  Another examiner on the same date noted an impression of URI and tonsillitis.  A July 1978 report noted diagnoses of bilateral otitis media and rule-out tonsillitis.  An examination in December 1978 revealed fever and severe edema in the throat.  It was noted the Veteran complained of a severe cold.  Upon separation examination in July 1979, he reported a history of bronchitis with URI every winter.  An examination revealed the lungs and chest were normal.

In September 1994, the Veteran requested entitlement to service connection for residuals of exposure to asbestos.  He asserted that he had been exposed to asbestos aboard ship in 1976 and 1977 that had resulted in lung damage. 

VA medical records show the Veteran was hospitalized from March to April 1994, primarily for problems with substance abuse.  It was noted that on admission he was discovered to be purified protein derivative (PPD ) positive and a recent tuberculosis converter, but that a previous test in 1990 or 1991 had been negative.  There was some chronic cough and spitting.  A history of smoking one to two packs of cigarettes per day and dust and smoke exposure from fires was provided.  Physical examination revealed that his lungs were basically clear to percussion and auscultation.  A chest X-ray showed no active disease and the heart and pulmonary vessels were unremarkable.  There was no infiltrate or pleural reaction.  Clinical work-up for tuberculosis was negative.  During a subsequent period of hospitalization in connection for his substance abuse problems from August to November 1994 the Veteran complained of a history of shortness of breath.  An examination revealed clear lungs.  A chest X-ray study impression was normal.  The discharge diagnoses included COPD without opinion as to etiology. 

On VA examination in March 1995 the Veteran complained of shortness of breath with activity and a chronic/intermittent cough that produced sputum.  It was noted there were no apparent attacks of severe asthma, but that he had been prescribed inhaler medication.  He acknowledged smoking one pack of cigarettes per day.  Examination revealed a clear chest.  A chest X-ray study impression was normal.  Pulmonary function test (PFT) in April 1995 included an impression of mild obstructive airway disease with a reversible component.  

In a February 1996 substantive appeal, the Veteran asserted that his COPD was caused by an incident while scuba diving due to poisoned oxygen in a diving tank.  He stated that he had been one of three persons who had to share one tank to get back to the surface and the bad tank was full of carbon dioxide.  

On VA pulmonary examination in May 1997 the Veteran reported that he had experienced lung problems since childhood and had been treated for bronchitis.  He reported that he began smoking cigarettes when he was 15 years old and that at 18 years old, he had some sort of a sickness or illness after a scuba diving episode when the people using the air from the tanks developed the same problem.  He reported he had intermittent dust and smoke exposure from 1973 to 1980 associated with agricultural and fire fighting employment.  He stated he had received antibiotic treatment for bronchitis once a year and that over the previous five years he had produced brown sputum every day.  He complained of nasal congestion, occasional wheezing, some shortness of breath, and cough and reported that he smoked one pack of cigarettes a day. 

The examiner noted the Veteran's chest showed some mild sneezing with force expiration.  Breath sounds were equal.  There were no identified structural changes to the lungs.  The diagnoses included COPD of an asthmatic type with a reversible component.  It was noted that tobacco addiction, chronic rhinitis, and gastroesophageal reflux disease contributed to the Veteran's COPD.  A chest X-ray revealed normal lungs.  A June 1997 pulmonary function test (PFT) report included a diagnosis of mild obstructive airway disease. 

Private treatment records dated in November 1998 noted the Veteran complained of increased nasal congestion, productive cough, and hoarseness.  A history of COPD and smoking one and a half packs of cigarettes per day was noted.  An examination revealed the lungs were hyperresonant with mild rhonchi in the upper anterior aspects.  The diagnoses included bronchitis.   An August 2000 chest X-ray report noted complaints of shortness of breath.  The examiner's impression was normal chest X-ray.  An October 2000 admission report included diagnoses of a history of COPD.  A February 2001 report noted he had not experienced anymore problems with COPD since he had quit smoking.  Subsequent Oregon State Hospital records revealed diagnoses and treatment for COPD.  VA treatment records noted a history of COPD without opinions as to etiology.

On VA respiratory diseases examination in April 2010 the Veteran reported that he had bronchitis constantly as a child and received a diagnosis of COPD in 1975.  He stated he had been treated for pneumonia on two occasions during the ten years he was in the state hospital and that he still had some fever and cough.  It was noted he reported a history of smoking two packs of cigarettes per day and smoking marijuana over many years.  He stated his smoking was markedly reduced during his time in the state hospital and that he was currently smoking a half a pack of cigarettes daily.  The examiner noted he denied a present productive cough or any dyspnea on exertion.  Auscultation of the lungs revealed clear and excellent breath sounds, bilaterally.  An addendum report noted PFTs revealed a moderate obstructive lung defect and that the Veteran had failed to report for scheduled chest X-ray examinations numerous times.  It was noted that no further attempts to obtain a chest X-ray would be made.  

In an October 2010 addendum report, the April 2010 examiner noted that the Veteran's claims file had been reviewed.  It was further noted that although he reported a history of bronchitis during childhood a review of his service treatment records and entrance and separation examinations revealed no history of respiratory difficulties.  The examiner reported that his records revealed treatment of mild upper respiratory infections two or three times while on active duty and that it was at least as likely as not that he had no significant respiratory condition upon entering military service nor any significant respiratory problems during his active military career.  His present moderate COPD was at least as likely as not related to his long history of cigarette smoking and was not related to any incident that happened while he was on active duty.  It was noted he had a long history of smoking two packs of cigarettes daily and a long history of drug and alcohol abuse with marijuana use starting at a very early age.  Cigarette smoking and marijuana smoking were noted to be known causes of COPD.

Based upon the evidence of record, the Board finds that the Veteran's COPD was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  A significant respiratory disorder is not shown to have existed prior to service and respiratory problems manifest during active service are shown to be acute or not significant.  The May 1997, April 2010, and October 2010 VA medical opinions in this case are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements.  

The Veteran's COPD is shown to more likely related to his long history of cigarette smoking and the Board finds that service connection may not be established to the extent that any disability resulted from his use of tobacco products during service.  38 C.F.R. § 3.300 (2012).  The evidence of record demonstrates a long and extensive history of tobacco and marijuana smoking.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his post-service diagnosis of COPD and service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of a medical diagnosis of COPD and any relationship an incident during service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  The Veteran is not found to be competent to state that any symptoms he experienced during service were due to COPD nor that any subsequently developing COPD was etiologically related to a scuba diving incident or symptoms shown to have been manifest during active service.  The Board finds his statements as to a more extensive history of bronchitis prior to service are not credible due to inconsistency with medical findings and due to his interest in the claim.

The available medical evidence shows the Veteran was treated for upper respiratory infections during active service and that his reports of having experienced an illness after a scuba diving incident and having constant bronchitis prior to service were considered by VA examiners.  Both the May 1997 and October 2010 VA medical opinions indicated tobacco use was a causative factor in the Veteran's COPD and the October 2010 found his COPD was more likely related to his long history of cigarette smoking.  The October 2010 examiner also specifically found service treatment and examination records demonstrated he had no significant respiratory disorder prior to service nor any significant respiratory problems during active service.  Furthermore, although the Veteran has claimed exposure to asbestos in service, he has not been diagnosed with any asbestos-related lung disability, so the Board finds that service connection for a lung disability based on exposure to asbestos is not warranted.  The evidence of record shows that his lung disability is most likely due to tobacco and marijuana use.

The Board finds the preponderance of the evidence in this case is against the claim for entitlement to service connection for COPD.  The competent medical opinions in this case show that the Veteran's COPD was not manifest during active service, did not develop as a result of active service, and is most likely attributable to his long history of cigarette smoking.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.


REMAND

Although this case has been previously remanded for additional development and has been on appeal for an unusually long time, the Board finds that further development is required for an adequate determination.  

In its March 2011 remand the Board included instructions to schedule the Veteran for a VA examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  It was requested that for any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service, or whether any psychosis developed within one year of the Veteran's discharge from service in January 1980.  

A review of the subsequent record shows the Veteran was examined by a VA psychologist in May 2011 who found a diagnosis of PTSD was warranted based on his reported service stressors.  It was noted that he denied any other significant stressors in his adult life.  Clarification of the provided opinion was requested by, based upon the receipt of additional treatment records and because the examiner reported a review of only limited records readily available in the claims file.  A September 2012 opinion was obtained from another psychologist who found that a diagnosis of a mental disorder other than substance abuse could not be provided due to the inconsistencies present in the Veteran's accounts of his alleged traumatic stressors.  In October 2012, the March 2011 examiner was asked provide clarification, if available.  

A November 2012 opinion was obtained from yet another VA psychologist who agreed with the September 2012 examiner that, based upon a review of the entire record, a diagnosis of PTSD was not warranted because of the Veteran's inconsistent reports over the years.  It was noted a diagnosis of schizoaffective disorder was more appropriate and that it was very possible the Veteran had early onset of that disorder.  The examiner provided no opinion as to whether it was as likely as not that schizoaffective disorder was related to service nor whether it developed within one year of his discharge from service in January 1980.  A remand by the Board confers on a claimant the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a review of the available record reveals extensive development to obtain copies of a deck log for the USCGC Mallow for March 1977, but no action since an October 2010 letter was received from the National Archives and Records Administration (NARA) office in Washington, D.C.  That letter indicated the requested information was held at the NARA-Pacific Alaska Region (Seattle) office.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, in the case of records requested to corroborate a claimed stressful event in service the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2) (2012).  The Board finds that sufficient information for that additional search has been provided.

An April 2010 VA mental health service intake report also noted the Veteran described having experienced military sexual trauma in 1976 associated with an incident involving oral sex at gunpoint.  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2012).  No such notice has been provided in this case.  Therefore, the Board finds that additional development as to the Veteran's service connection claim for service connection for a psychiatric disability is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a stressor in his claim for PTSD based upon in-service personal assault.  He should be requested to furnish this type of evidence or to advise VA of potential sources of such evidence.  

2.  Obtain copies of a deck log for the USCGC Mallow for March 1977 maintained by the National Archives and Records Administration (NARA)-Pacific Alaska Region (Seattle) office.  As many attempts as necessary to obtain these records must be taken, unless further efforts would be futile.

3.  Following completion of the above, schedule the Veteran for a VA mental disorders examination, to be conducted by a medical doctor who has not previously examined him.  The examination should include any necessary examinations or tests.  The examiner should diagnose all psychiatric disabilities found and should provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should state whether or not the Veteran meets each criterion for a diagnosis of PTSD pursuant to DSM-IV.  For every psychiatric disability diagnosed, or that has been previously diagnosed, to specifically include schizoaffective disorder, PTSD, and bipolar disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service.  The examiner should state whether it is at least as likely as not that (50 percent probability or greater) that any psychosis developed within one year of the Veteran's discharge from service in January 1980.  The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


